                                                                               U.S. DISTRICT COURT
                                                                           NORTIIERN DISTRICT OF TEXAS
                                                                                      FILED
                        IN THE UNITED STATES DISTRICT COUR~
                             NORTHERN DISTRICT OF TEXA ~
                                 FORT WORTH DIVISION                                JUL 1 5

                                                                            CLERK, U.S. DISTRICT COURT
GREGORY P. DAMM,                                  §                           ll~
                                                  §                                    bcpuly

               Movant,                            §
                                                  §
vs.                                               §    NO. 4:19-CV-392-A
                                                  §    (NO. 4:16-CR-004-A)
UNITED STATES OF AMERICA,                         §
                                                  §
                Respondent.                       §


                             MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of Gregory P. Damm

("movant") under 28 U.S.C.                §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, the

supporting memorandum, the government's response, the reply, and

pertinent parts of the record in Case No. 4:16-CR-004-A, styled

"United States of America v. Gregory P. Damm," the court has

concluded that the motion should be denied.

                                                 I.

                                           Background

        On January 13, 2016, movant was named in a one-count

indictment charging him with failure to register as a sex

offender, in violation of 18 U.S.C.                     §   2250. CR Doc.' 4. On March

11, 2016, movant appeared before the court with the intent to

enter a plea of guilty to the offense charged without benefit of


        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 16-CR-004-A.
a plea agreement. CR Doc. 23. Movant and his attorney signed a

factual resume setting forth the elements of the offense, the

maximum penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 24. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report    (nPSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts were true. CR Doc. 48.

     The probation officer prepared the PSR reflecting that

movant's base offense level was 16. CR Doc. 29,    ,   25. He received

a two-level and a one-level adjustment for acceptance of

responsibility.   Id. , , 32, 33. Based on a total offense level of

13 and a criminal history category of V, movant's guideline

imprisonment range was 30 to 37 months. Id. ,    106. Defendant




                                  2
lodged objections to the PSR. CR Doc. 31. The probation officer

prepared an addendum to the PSR. CR Doc. 33.

        On July 1, 2016, movant was sentenced to a term of

imprisonment of 60 months. CR Doc. 41. Movant appealed, CR Doc.

43, and his sentence was affirmed. United States v. Damm, 694 F.

App'x 354 (5th Cir. 2017). His petition for writ of certiorari

was denied on January 8, 2018. Damm v. United States, 138 S. Ct.

693    (2018).

        On November 26, 2018, movant filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241 in the United States

District Court for the District of South Carolina where he is

confined. Doc.' 9, Ex. 1. A United States Magistrate Judge

recommended that the petition be re-characterized as a motion

under§ 2255 and transferred to this district. Id., Ex. 2. Movant

agreed with the recommendation. Id., Ex. 3.

        While the South Carolina action was pending, movant filed

his motion under § 2255 in this court.' Although there might have

been an issue as to whether the motion originally filed here was

timely, the South Carolina action has now been transferred to



        2
            The "Doc.   "reference is to the number of the item on the docket in this civil action.
        3
         Attached to movant's motion was a letter explaining to the clerk that movant had filed a petition
in South Carolina that had been re-characterized as a motion under § 2255 that he anticipated would be
transferred to this District. Doc. I PageiD 13-14. (The "Page!D _"reference is to the page number
assigned by the court's electronic filing system.)

                                                      3
this District and assigned to the docket of the undersigned under

Civil Action No. 4:19-CV-496-A. The court has ordered that these

actions be consolidated under Civil Action No. 4:19-CV-392-A. The

court now considers the grounds raised on their merits.•

                                                    II.

                                    Grounds of the Motion'

        Movant sets forth four grounds in support of his motion,

worded as follows:

        GROUND ONE: The judgment violates the constitution or
        laws of the United States.

        GROUND TWO: The court lacked jurisdiction to enter the
        judgment.

        GROUND THREE: The sentence exceeded the maximum
        allowed by law.

Doc. 1 at 7.

        GROUND FOUR: The judgment or sentence is otherwise
        subject to collateral review.

Id. at 8. Movant says that he failed to raise any of these

grounds on appeal because he received ineffective assistance of

appellate counsel. Id.




      "The government has suggested that it would not object to the timeliness of the motion if the
comt were to proceed in this manner. Doc. 8.
        5
         Although they are slightly differently worded from the grounds assmted in the motion filed in
South Carolina, the court is satisfied that the same grounds are being presented by the motion filed in this
action. Doc. 9, Ex. I.

                                                     4
                                   III.

                            Standards of Review

A.   28 U.S.C.   §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

issues "are raised and considered on direct appeal, a defendant

                                    5
is thereafter precluded from urging the same issues in a later

collateral attack."   Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir: 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687   (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).   "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

                                 6
claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.    Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000) .

                                IV.

                              Analysis

      All of movant's grounds should have been raised on appeal.

He can overcome his procedural default only by showing cause and

prejudice. Shaid, 937 F.2d at 232. As cause, movant says that his

counsel failed to raise the issues on appeal. But, he has not

shown, or even made any attempt to show, prejudice as a result.

Movant's arguments are wholly conclusory and unsupported and fail

to raise a constitutional issue. See United States v. Woods, 870

F.2d 285. 288 n.3   (5th Cir. 1989). But, even if movant had

sufficiently alleged and supported his grounds, none of them has

merit. Thus, his counsel cannot have been ineffective in failing

to raise them. United States v. Kimler, 167 F.3d 889, 893      (5th

Cir. 1999).

     Movant first asserts that the judgment violates the

constitution or laws of the United States. As supporting facts,

                                 7
he says that he has never been convicted of a federal sex

offense. Doc. 1 at 7. Of course, that was not a requirement of

the statute under which he was convicted. 18 U.S.C.                                 §   2250. The

cases he cites are not to the contrary. See United States v.

Kebodeaux, 570 U.S. 387 (2013) (SORNA' applies to persons

convicted before its enactment); Nichols v. United States, 136 s.

Ct. 1113       (2 016) (sex offender who changes his residence is

required to register in person in the jurisdiction where he

resides, works, or is a student within three business days of the

change). SORNA is constitutional. See, e.g., Kebodeaux, 570 u.s.

387; United States v. Fields, 777 F. 3d 799, 807 (5th Cir. 2015);

United States v. Johnson, 632 F.3d 912,                          920    (5th Cir. 2011).

        In his second ground, movant says that the court lacked

jurisdiction to enter the judgment against him. Doc. 1 at 7. As

supporting facts, he simply says "[f]ailure to charge by

indictment deprives district court of jurisdiction." Id. Movant

is mistaken if he thinks he was not charged by indictment.' CR

Doc. 4.

        In his third ground, movant asserts that the sentence

exceeded the maximum allowed by law. Doc. 1 at 7. Again, movant


       '"SO RNA" is the Sex Offender Registration and Notification Act, now found at 34 U.S.C. §§
20 !90 1-201991.

        'Movant's allegation that the grand jury was unconstitutionally selected and impaneled, Doc. I at
8, is wholly conelusory and unsuppmied.

                                                   8
is mistaken. His statute of conviction carries a maximum ten-year

sentence. 18 U.S.C.         §   2250. In addition, movant was subject to a

term of supervised release of not less than five years up to

life. 18     u.s.c.   §   3583(k).

     Movant's final ground-that the judgment or sentence is

otherwise subject to collateral review-makes no sense. Doc. 1 at

8. And, the supporting facts section following this ground, which

refers to movant's memorandum, does not add any clarification.

Id. The government believes that movant is claiming that the

court could not lawfully impose a term of supervised release or a

condition of sex offender treatment. Doc. 8 at 10. If that is

movant's argument, he is again mistaken. As noted, movant was

subject to a term of at least five years' supervised release. 18

U.S.C.   §   3583(k). And sex offender treatment is an appropriate

condition of supervised release. United States v. Weatherton,           567

F.3d 149, 153-54 (5th Cir. 2009).

     To the extent movant may be arguing that he was not required

to register or did not know he was supposed to register, any such

argument is foreclosed by his factual resume and his solemn

declaration in open court that everything in it was true. CR Doc.

24; Blackledge v. Allison, 431          u.s.   63, 74   (1977).

     And,    finally,     to the extent movant appears to be raising new

arguments in his reply, Doc. 11, and presenting new evidence,

                                         9
Doc. 12, the court is not considering those matters. See United

States v. Cervantes, 132 F. 3d 1106, 1111 (5th Cir. 1998).

                                   v.
                                 Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253 (c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED July 15, 2019.




                                   10
